          Case 2:20-cv-05581-DSF-GJS Document 12 Filed 07/10/20 Page 1 of 3 Page ID #:58
Milord A. Keshishian (SBN 197835)
milord@milordlaw.com
MILORD & ASSOCIATES, P.C.
10517 West Pico Boulevard
Los Angeles, CA 90064
Telephone: (310) 226-7878 Fax (310) 226-7879
Attorneys for BEYOND BLOND PRODUCTIONS, LLC

                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
                                                                                   CASE NUMBER
BEYOND BLOND PRODUCTIONS, LLC,

                              v.
                                                             Plaintiff(s)                            2:20-cv-05581 DSF (GJSx)
                                                                                                     PROOF OF SERVICE
EDWARD HELDMAN III, et al.                                                                        SUMMONS AND COMPLAINT
                                                           Defendants(s).                     (Use separate proof of service for each person/party served.)



1.   At the time of service I was at least 18 years of age and not a party to this action and I served copies of:
     a.        summons                           complaint                       alias Summons                    first amended complaint
          Issued Summons; Complaint; Certification and Notice of Interested Parties; Report on the Filing of an Action Regarding a Copyright Infringement; Report on the
          Filing of an Action Regarding a Trademark Infringement; Civil Cover Sheet; Notice of Assignment to District Judge Dale S. Fischer and Magistrate Judge Gail J.
          Standish; Notice to Parties of Court-Directed ADR Program; and Initial Standing Order.

           other (specify): Cover Letter dated June 25, 2020
2. Person Served
   a.      Defendant (Name):
                               ComedyMX, LLC
   b.      Other (specify name and title or relationship to the party/business named):
           Business Filings Incorporated, Agent for Service for ComedyMX, LLC
     c.    Address where papers were served:
            108 West 13th St. Wilmington, DE 19801
3.   Manner of Service in compliance with (the appropriate box must be checked)
     a.    Federal Rules of Civil Procedure Rule 4(h)(1)(B)
     b.    California Code of Civil Procedure
4.   I served the person named in item 2
     a.        By Personal service. By personally delivering copies. If the person is a minor, by leaving copies with a parent,
               guardian, conservator or similar fiduciary and to the minor if at least twelve (12) years of age.
          1.         Papers were served on (date): June            29, 2020                        at (time):   2:43 p.m.
     b.        By Substituted Service. By leaving copies:
          1.        (home) at the dwelling house or usual place of abode of the person served, in the presense of a competent
                    member of the household, at least 18 years of age, who was informed of the general nature of the papers.
          2.        (business) with a person apparently in charge at the office or usual place of business of the person served,
                    at least 18 years of age, and informed of the general nature of the papers.
          3.        Papers were served on (date):                                                at (time):
          4.        by mailing (by first-class, postage prepaid) copies to the person served in item 2(b) at the place where the copies
                    were left in item 2(c).
          5.        papers were mailed on (date):                                                 from (place):
          6.        due diligence. I made at least three (3) attempts to personally serve the defendant.

                                          PROOF OF SERVICE - SUMMONS AND COMPLAINT
CV-1 (04/01)                                                                                                                                                  PAGE 1
          Case 2:20-cv-05581-DSF-GJS Document 12 Filed 07/10/20 Page 2 of 3 Page ID #:59


     c.         Mail and acknowledgment of service. By mailing (by first-class mail or airmail, postage prepaid) copies to the person
                served, with two copies (2) of the form Waiver of Service of Summons and Complaint and a return envelope, postage
                prepaid, addressed to the sender. (Attach completed Waiver of Service of Summons and Complaint).
     d.         Service on domestic corporation, unincorporated association, partnership, or public entity (F.R.Civ.P. 4(h),
                CCP 416.10-416.50) By delivering, during usual business hours, a copy of the summons and of the complaint to
                an officer, a managing or general agent, or to any other agent authorized by appointment or by law to receive
                service of process and, if the agent is one authorized by statute to receive service and the statute so requires, by also
                mailing a copy to the defendant.
     e.         Substituted service on domestic corporation, unincorporated association, partnership, or public entity
                (CCP 415.20(a) only) By leaving, during usual office hours, a copy of the summons and complaint in the office of
                the person served, with a person who apparently was in charge, and thereafter by mailing (by first-class mail, postage
                prepaid) copies to the persons at the place where the copies were left in full compliance with CCP 415.20. Substituted
                service upon the California Secretary of State requires a court order. (Attach a copy of the order to this proof of service).
     f.         Service on a foreign corporation in a manner described for individuals by FRCP 4(f).
     g.         Certified or registered mail service By mailing to an address outside California (by first-class mail, postage prepaid,
                requiring a return receipt) copies to the person served. (Attach signed return receipt or other evidence of actual
                receipt by the person served).
     h.         Other (specify code section and type of service):

5.   Service upon the United States and It’s Agencies, Corporations or Officers
     a.         By delivering a copy of the summons and of the complaint to the clerical employee designated by the U. S. Attorney
                authorized to accept service, pursuant to the procedures for the Office of the U.S. Attorney for acceptance of service,
                or by sending a copy of the summons and of the complaint by registered or certified mail addressed to the civil process
                clerk at the U.S. Attorney’s Office.
                Name of person served:

                Title of person served:

                Date and time of service    (date):                                   at (time):
     b.         By sending a copy of the summons and of the complaint by registered or certified mail to the Attorney General of the United
                States at Washington, D.C. (Attach signed return receipt or other evidence of actual receipt by the person served).
     c.                                                                                                             agency or
                By sending a copy of the summons and of the complaint by registered or certified mail to the officer,
                corporation (Attach signed return receipt or other evidence of actual receipt by the person served).

6.   At the time of service I was at least 18 years of age and not a party to this action.
7.                  
     Person serving (name, address, phone, registration info):
                                                                                 a. Fee for Service $ 45.00
     Robert DeLacy
     DM Professional Services                                                    b.        Not a registered California process server
     501 Silverside Road, Suite 72
                                                                                 c.       Exempt from registration under B&P Code 22350 (b)
     Wilimington, DE 19809
     302-792-0558                                                                d.        Registered California process server

8.         I am a California Sheriff, Marshal or Constable and I certify the foregoing is true and correct.

I swear under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.

                                                                                              See attached Proof of Service
Date:                          June 30, 2020
                                                                                                          (Signature)

                                                             
CV-1 (04/01)                             PROOF OF SERVICE - SUMMONS AND COMPLAINT                                                      PAGE 2
Case 2:20-cv-05581-DSF-GJS Document 12 Filed 07/10/20 Page 3 of 3 Page ID #:60
